Title: [October 1762]
From: Washington, George
To: 




4. Put up 4 Hogs for forwd. Bacon at R[iver] Side.

  
   
   GW had left Mount Vernon for Frederick County 3 Oct. and did not return until eight days later (GW to George W. Fairfax, 30 Oct. 1762, PHi: Dreer Collection).



 


12. Sowed Rye at Muddy hole.
 


13. Sowed Rye at Muddy hole.
 


18. Planted 4 Nuts of the Medateranean Pine in Garden close by the Brick Ho[use].
 


23. At Night set fire to brick Kiln.
 


26.


Put up
at
Muddy hole
21
hogs



at
Doag Run
9




at
Ditto from Mill
16




at
Creek Qr.
6




at
Rivr. Side
4






56



 



27. Stopd Kiln holes about 2 oclock.
Ned Violette moved off for Frederick & John Alton to Muddy hole.
 


30. Sowed 3 pints of Timothy Seed below my Meadow at Ashfords.
Note—A small part on the So. West Side not broke up, but very light notwithstanding.
